EXAMINER’S AMENDMENT
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/07/2022 was filed after the mailing date of the Notice of Allowance on 11/16/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney of record, John S. Mortimer, on 02/14/2022: 
Amend Claim 1 to recite the following:
	1. (Currently Amended) A compound semiconductor substrate comprising:
a Si substrate,
a SiC layer formed on the Si substrate,
a buffer layer consisting of A1N, formed on the SiC layer,
a nitride semiconductor layer containing Al formed on the buffer layer,
a composite layer formed on the nitride semiconductor layer,
an electron transition layer consisting of GaN, formed on the composite layer, and
a barrier layer formed on the electron transition layer, wherein 	the composite layer includes a plurality of first layers, being stacked in a vertical direction, consisting of GaN including carbon, and a second layer consisting of AIN formed between the plurality of the first layers,
each of the plurality of first layers has a thickness of 550 nanometers or more and 2000 nanometers or less,
wherein the second layer contacts two of the plurality of the first layers between which the second layer is located.

Closest Prior Art of Record
The examiner’s thorough search of the prior art yielded the following references, which are deemed most relevant to the patentability of the claimed invention:
U.S. Pre-Grant Pub. 2016/0240679 to- Chen et al.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-3 & 5-8 are allowed because the prior art of record (i.e. Chen) neither anticipates nor renders obvious the limitations of independent Claim 1 including a compound semiconductor substrate comprising, inter alia: 
a composite layer including a plurality of first layers consisting of GaN including carbon, and a second layer consisting of AlN formed between the plurality of first layers;
wherein the second layer contacts two of the plurality of the first layers between which the second layer is located;
in combination with the other structural limitations as claimed.
Specifically, closest prior art Chen teaches a similar product (Fig. 1) comprising an analogous “second layer” 130.  However, Chen’s second layer 130 is a strained layer superlattice (SLS) including alternating layers of AlN and GaN, none of which can reasonably contact both of the analogous plurality of first layers (126/132) as required by amended Claim 1.  Consequently, amended Claim 1 is allowable over the closest prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892


/Matthew E. Gordon/Primary Examiner, Art Unit 2892